NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       NOV 23 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 RIGOBERTO SEGURA RODRIGUEZ; et                  No.    12-73083
 al.,
                                                 Agency Nos.       A097-364-453
                  Petitioners,                                     A097-364-454
                                                                   A097-364-455
   v.                                                              A097-364-456
                                                                   A097-364-457
 LORETTA E. LYNCH, Attorney General,

                  Respondent.                    MEMORANDUM*

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Rigoberto Segura Rodriguez and Ana Maria Segura Comparan, and their

children Sergio Alberto Segura Comparan, Josue Omar Segura Comparan, and

Juan Carlos Segura Comparan, natives and citizens of Mexico, petition pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen, and review de

novo constitutional claims. Hernandez-Velasquez v. Holder, 611 F.3d 1073, 1077

(9th Cir. 2010). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion or violate due process in denying the

motion to reopen as untimely, where the motion was filed more than six years after

the final administrative order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to

establish the due diligence required for equitable tolling of the filing deadline, see

Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable tolling is

available to an alien who is prevented from timely filing a motion to reopen due to

deception, fraud, or error, as long as petitioner exercises due diligence in

discovering such circumstances); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(to prevail on a due process challenge, an alien must show error and prejudice).

      Petitioners’ contention that the BIA did not sufficiently address their

contentions is not supported by the record.

      Because the timeliness determination is dispositive, we do not reach

petitioners’ contentions regarding compliance with Matter of Lozada, 19 I. & N.

Dec. 637 (BIA 1988), the competency of former counsel’s representation, or their

                                           2                                    12-73083
eligibility for asylum and related relief.

      We lack jurisdiction to review the agency’s decision not to administratively

close proceedings. See Diaz-Covarrubias v. Mukasey, 551 F.3d 1114, 1120 (9th

Cir. 2009) (this court lacks jurisdiction to review the denial of administrative

closure for lack of a sufficiently meaningful standard to evaluate the decision). We

also lack jurisdiction to consider petitioners’ unexhausted contention regarding the

immigration judge’s exercise of discretion. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004) (8 U.S.C. “§ 1252(d)(1) mandates exhaustion and therefore

generally bars us, for lack of subject-matter jurisdiction, from reaching the merits

of a legal claim not presented in administrative proceedings below.”)

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             3                                 12-73083